Plaintiff deducted $30,000 as a bad debt on her individual Oregon state income tax return for 1962. The State Tax Commission disallowed the deduction and plaintiff filed this suit in this court.
Plaintiff testified that during 1961 and 1962 she loaned a total of $30,000 to her daughter, Margaret, her son-in-law, and to the Broiler, Inc., a corporation, the principal stockholders of which were her daughter and son-in-law. A year after the first advance was made a chattel mortgage for $30,000 was executed by Broiler, Inc. to plaintiff. *Page 240 
ORS 316.330(1) allows a deduction from income for any debt which becomes worthless during the year.
"When parent and child enter dealings which result in a tax claim, the case is a difficult one and must be subjected to close scrutiny. * * *". Ray v. Commission, 2 Or. Tax 61 (1965).
1. No legal issues of any consequence are presented in this case. It is a question of fact and this court, of course, has heard the testimony of the witnesses. All the loans, including the initial loan of $7,500 were made in cash. No promissory note was executed. There was testimony that the plaintiff's daughter would repay the loan "when she got the money" and that on various other occasions plaintiff had made gifts of cash to her daughter. The above constitutes only a part of the testimony.
2. Plaintiff has clearly failed to sustain the burden of proof. It is this court's conclusion that the proof fails to show that a loan was made, that if such loan was made it was an arm's length transaction, and that the debt, if any, is worthless.
  The defendant is entitled to costs. *Page 241